Case 1:18-cr-00681-WFK Document 71 Filed 05/06/19 Page 1 of 2 PageID #: 1088
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
MEB/HDM                                                271 Cadman Plaza East
F. #2016R00695                                         Brooklyn, New York 11201



                                                       May 3, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:      United States v. Jean Boustani et al.
                         Criminal Docket No. 18-681 (WFK)

Dear Counsel:

              Enclosed please find further discovery pursuant to Rule 16 of the Federal Rules of
Criminal Procedure. The government again requests reciprocal discovery from the defendant.

                •
                      DOJ0002310846 – DOJ0002314565.

                •
                      DOJ0002314566 – DOJ0002314606.

                •
                      DOJ0002314607 – DOJ0002314771.
Case 1:18-cr-00681-WFK Document 71 Filed 05/06/19 Page 2 of 2 PageID #: 1089
Defense Counsel
May 3, 2019
Page 2


                                         Very truly yours,

                                         RICHARD P. DONOGHUE
                                         United States Attorney
                                         Eastern District of New York

                                   By:              /s/
                                         Mark E. Bini
                                         Hiral D. Mehta
                                         Assistant U.S. Attorneys
                                         (718) 254-8761/6418
